Name: Commission Regulation (EEC) No 153/87 of 21 January 1987 altering the monetary compensatory amounts applicable in the eggs and poultrymeat sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 20/10 Official Journal of the European Communities 22. 1 . 87 COMMISSION REGULATION (EEC) No 153/87 of 21 January 1987 altering the monetary compensatory amounts applicable in the eggs and poultrymeat sectors until 31 March 1987 ; whereas this reduction should be taken into account when fixing the monetary compensa ­ tory amounts ; Whereas the Management Committee for Pourtrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 90/87 (2), and in particular Articles 3 and 12 thereof, Whereas the conversion rates to be applied in agriculture were fixed by Council Regulation (EEC) No 1678/85 (3), as last amended by Regulation (EEC) No 3923/86 (4) ; Whereas the monetary compensatory amounts applicable in the eggs and poultrymeat sectors, introduced by Regu ­ lation (EEC) No 1677/85, were fixed by Commission Regulation (EEC) No 1 1 9/87 (^ ; Whereas recent movements in currency values have disrupted trade in processed poultrymeat products falling within subheadings 16.02 B I a) 1 aa), 16.02 B I a) 1bb) and 16.01 B I a) 2 of the Common Customs Tariff ; whereas, in view of the peculiar nature of the market in products falling within subheadings 1 6.02 B I a) 1 aa) and 1 6.02 B I a) 2, the monetary compensatory amounts should, in principle, apply only to intra-Community trade ; whereas, to avoid 'merry-go-round' trade, they should nevertheless be applied to exports to third coun ­ tries ; Whereas, pursuant to Council Regulation (EEC) No 2062/86 (*) as last amended by Regulation (EEC) No 3220/86 Q, the monetary gap was reduced by 4,8 points for France and by 4,5 points for the United Kingdom HAS ADOPTED THIS REGULATION : Article 1 Part 4 of Annex I to Regulation (EEC) No 119/87 is hereby replaced by the Annex to this Regulation . Article 2 ' The monetary compensatory amounts for products falling within subheadings 1 6.02 B I a) 1 aa) and 1 6.02 B I a) 2 of the Common Customs Tariff shall apply only to trade between the Member States and to exports to third coun ­ tries. Article 3 The amounts referred to in the Annex to this Regulation shall be fixed subject to alteration of those amounts in the light of changes in the exchange rates referred to in Article 9 (2) of Regulation (EEC) No 1677/85. Article 4 This Regulation shall enter into force on 16 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 6. (2) OJ No L 219, 6 . 8 . 1986, p. 8 . 3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 367, 27 . 12. 1986, p. 1 . Is) OJ No L 16, 17. 1 . 1987, p. 1 . H OJ No L 176, 1 . 7. 1986, p . 15. 0 OJ No L 300, 24. 10 . 1986, p . 1 . 22. 1 . 87 Official Journal of the European Communities No L 20/11 ANNEX PART 4 EGGS AND POULTRY Monetary compensatory amounts Positive Negative CCT heading No Germany DM Netherlands F1 Belgium/ Luxembourg Bfrs/Lfrs Denmark Dkr United Kingdom £ Ireland £ Irl Italy Lit France FF Greece Dr Spain Pta ¢ 1 00 pieces - 01.05 A I 01.05 A II 0,84 0,40 0,94 0,45 2,48 1,17 2,343 1,107 1,024 0,484 1 231 581 3,30 1,56 717,7 339,0 156,27 73,81  100 kg  01.05 B I 1,57 1,77 4,65 4,386 1,917 2 304 6,18 1 343,4 295,13 01.05 B II 2,44 2,75 7,26 6,846 2,992 3 596 9,65 2 096,7 456,55 01.05 B III 2,20 2,48 6,54 6,170 2,696 3 241 8,70 1 889,7 411,47 01.05 B IV 1,65 1,86 4,90 4,620 2,019 2 427 6,51 1 415,1 " 308,14 01.05 B V 2,69 3,03 7,98 7,526 3,289 3 953 10,61 2 304,9 501,88 02.02 A la) 1 »97 2,22 5,84 5,510 2,408 2 895 7,77 1 687,7 370,77 02.02 A I b) 2,24 2,52 6,64 6,266 2,739 3 292 8,83 1 919,2 421,62 02.02 A I c) 2,44 2,75 7,24 6,827 2,984 3 586 9,63 2 091,0 459,37 02.02 A II a) 2,88 3,24 8,54 8,055 3,520 4 231 11,36 2 466,9 537,17 02.02 A II b) 3,49 3,94 10,37 9,780 4,274 5 137 13,79 2 995,2 652,21 02.02 A II c) 3,88 4,37 11,52 10,866 4,749 5 708 15,32 3 328,1 724,70 02.02 A III a) . . 3,15 3,55 9,34 8,814 3,852 4 630 12,43 2 699,5 587,82 02.02 A III b) 3,44 3,88 10,21 9,636 4,211 5 062 13,59 2 951,1 642,61 02.02 A IV a) 2,36 2,66 7,00 6,601 2,885 3 467 9,31 2 021,6 440,20 02.02 A IV b) 2,58 2,91 7,67 7,233 3,161 3 799 10,20 2 215,3 482,38 02.02 A V 3,84 4,33 11,40 10,751 4,698 5 647 15,16 3 292,7 716,98 02.02 B I a) 7,23 8,14 21,45 20,235 8,843 10 629 28,53 6 197,4 1 349,47 02.02 B lb) 4,95 5,58 14,69 13,861 6,058 7 281 19,54 4 245,4 924,43 02.02 B I c) 6,70 7,55 19,88 18,757 8,198 9 853 26,45 5 745,0 1 253,57 02.02 B II a) 1 2,68 3,02 7,96 7,510 3,282 3 945 10,59 2 300,1 505,31 02.02 B II a) 2 4,27 4,81 12,67 11,953 5,224 6 279 16,85 3 661,0 797,17 02.02 B II a) 3 3,79 4,27 11,24 10,599 4,632 5 568 14,94 3 246,3 706,87 02.02 B II a) 4 2,84 3,20 8,43 7,956 3,477 4 179 11,22 2 436,8 530,62 02.02 B II a) 5 4,22 4,76 12,54 11,826 5,168 6 212 16,67 3 622,0 788,68 02.02 B II b) 2,00 2,25 5,93 5,594 2,445 2 939 7,89 1 713,4 373,57 02.02 B II c) 1,38 1,56 4,11 3,873 1,693 2 034 5,46 1 186,2 258,63 02.02 B II d) 1 5,16 5,82 15,32 14,453 6,317 7 592 20,38 4 426,7 963,91 02.02 B II d) 2 3,77 4,25 ¢ 11,20 10,561 4,616 5 548 14,89 3 234,6 704,33 02.02 B II d) 3 3,69 4,16 10,96 10,339 4,519 5 431 14,58 3 166,6 695,67 02.02 B II e) 1 4,99 5,62 14,81 13,972 6,106 7 339 19,70 4 279,2 931,78 02.02 B II e) 2 aa) 1,77 1,99 5,25 4,950 2,164 2 600 6,98 1 516,2 330,15 02.02 B II e) 2 bb) 3,18 3,59 9,45 8,911 3,894 4 681 12,56 2 729,2 594,27 02.02 B II e) 3 3,47 3,91 10,30 9,712 4,245 5 102 13,69 2 974,7 653,51 02.02 B II f) 4,85 5,47 14,41 13,591 5,940 7 139 19,16 4 162,5 906,37 02.02 B II g) 6,15 6,93 18,25 17,213 7,523 9 042 24,27 5 271,9 1 149,45 No L 20/12 22. 1 . 87Official Journal of the European Communities l Positive Negative CCT heading No Germany DM Netherlands F1 Belgium/ Luxembourg Bfrs/Lfrs Denmark Dkr United Kingdom £ Ireland £ Irl Italy Lit France FF Greece Dr Spain Pta  1 00 kg  02.02 C 1,38 1,56 4,11 3,873 1,693 2 034 , 5,46 1 186,2 258,63 02.05 C 3,07 3,46 9,12 8,607 3,761 4 521 12,13 2 636,0 574,72  100 pieces  04.05 A I a) 1 0,59 0,67 1,77 1,666 0,728 875 2,35 510,2 111,09 04.05 A I a) 2 0,25 0,28 0,73 0,692 0,302 363 0,98 211,8 46,13 I  1 00 kg  04.05 A I b) 2,58 2,91 7,67 7,236 3,162 3 801 10,20 2 216,2 482,57 04.05 B I a) 1 11,68 13,16 34,67 32,706 14,294 17 180 46,11 10 017,1 2 181,20 04.05 B I a) 2 3,00 3,38 8,90 8,394 3,668 4 409 11,83 2 570,8 559,78 04.05 B I b) 1 5,27 5,94 15,65 14,761 6,451 7 754 20,81 4 521,0 984,44 04.05 B I b) 2 5,63 6,35 16,72 15,774 6,894 8 286 22,24 4 831,3 1 052,00 04.05 B I b) 3 12,09 13,63 35,90 33,864 14,800 17 789 47,74 10 371,7 2 258,41 16.02 B I a) 1 aa) (') 4,71 5,31 13,99 13,201 5,769 6 935 18,61 4 043,2 880,41 16.02 B I a) 1 bb) 6,51 7,33 19,31 18,216 7,961 9 569 25,68 5 579,1 1 216,71 16.02 B I a) 2 (') 6,76 7,62 20,07 18,934 8,275 9 946 26,70 5 799,1 1 264,39 35.02 A II a) 1 10,49 11,82 31,14 29,378 12,839 15 432 41,42 8 997,7 1 959,22 35.02 A II a) 2 1,42 1,60 4,22 3,980 1,739 2 091 5,61 1 218,9 265,41 ( ®) The monetary compensatory amounts for products falling within subheadings 16.02 B I a) 1 aa) and 16.02 B I a) 2 of the Common Customs Tariff shall apply only to trade between the Member States and to exports to third countries.